      Case 15-13369        Doc 246    Filed 11/05/18 Entered 11/05/18 13:23:36                   Desc Notice of
                                      Objection Deadline Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS


In Re:   Andre Bisasor ,                                            Chapter: 7
         Debtor                                                     Case No: 15−13369
                                                                    Judge Joan N. Feeney



                                     NOTICE OF OBJECTION DEADLINE


            #245 Joint Motion filed by Other Professional David G. Baker, Debtor Andre Bisasor for Approval of
Re:         Settlement (Re: [191] Complaint)

            David G. Baker
            236 Huntington Avenue
To:         Room 317
            Boston, MA 02115

YOU ARE RESPONSIBLE FOR THE FOLLOWING:

            1. Notifying all parties in interest that the deadline for filing an objection or response to the Motion is
            NOVEMBER 26, 2018 at 4:30 p.m. in accordance with the service instructions set forth below.

            2. Notifying all parties in interest upon whom service is made in accordance with the service
            instructions set forth below that a hearing will be scheduled if any objection is filed to the Motion and
            that, if no objections or responses are filed, the Motion will be allowed without a hearing.

            3. Filing a certificate of service with respect to the Motion and Notice within one week of the date of
            this notice.

If you fail to timely file a proper certificate of service with respect to the Motion and/or this Notice in
accordance with the service instructions set forth below, the Court may deny your Motion without a hearing.

                                                                    By the Court,
Date:11/5/18                                                        Judge Joan N. Feeney

                                                                    Cynthia Martin
                                                                    Deputy Clerk
                                                                    (617) 748− 5323



I hereby certify that I mailed this Notice to the counsel to the movant David G. Baker
236 Huntington Avenue
Room 317
Boston, MA 02115

Date of Mailing:11/5/2018                                           By the Court,

                                                                    Cynthia Martin
                                                                    Deputy Clerk
SERVICE INSTRUCTIONS:
   Service of the Motion and this Notice on all creditors and the U.S. trustee in accordance with Fed. R.
Bankr. P. 2002(a)(3), 9013, and MLBR 9013−1(d).
   Service of the Motion and this Notice on lienholder(s) in accordance with Fed. R. Bankr. P. 4003(d),
9014(b), and 7004.
   Case 15-13369       Doc 246     Filed 11/05/18 Entered 11/05/18 13:23:36            Desc Notice of
                                   Objection Deadline Page 2 of 2
   Service of the Motion and this Notice on lienholder(s) in accordance with Fed. R. Bankr. P. 5009(d) and
7004.
   Other forms of service: Notice to all creditors.
